Exhibit 10.14

November 6, 2007

 

Mr. James J. Bresingham

[address omitted]

 

 

Dear Jim:

 

In reference to our recent conversation, I am pleased to confirm the offer of
promotion to Senior Vice President and Chief Financial Officer at SIRVA
reporting directly to me.  This letter supersedes your offer letter dated June
27, 2007.

 

Salary Band:  Executive Band 20

 

Salary: Your salary will increase to $325,000 per year, payable in bi-weekly
installments.  The salary is quoted on an annual basis for convenience only and
does not imply employment for a specific term, nor alter the “at will” status of
your employment.

 

Effective Date:  November 11, 2007

 

Annual Bonus: You will be eligible to participate in SIRVA’s Management
Incentive Program, which at your position has an annualized bonus potential of
75% of base salary, pro-rated based on effective date and subject to terms of
the program.  This payment will be subject to taxes and other withholdings,
which may be required.

 

Executive Benefits:

 

Company Car Allowance:

 

$16,800 annually

Financial Planning:

 

AYCO

Executive Physical:

 

$1,500 annually

 

Senior Executive Severance Program:  You will continue to be eligible to
participate in SIRVA’s Senior Executive Severance Program.  You have previously
received a letter specifying your level of participation in this program.

 

I have enclosed a copy of this offer letter for your records.  If you are in
agreement with the terms contained herein, please sign, date and return the
enclosed copy of this offer letter and return it to me in the enclosed envelope.

 

Congratulations on your promotion.  We are very excited and look forward to your
continued contributions!   If you have any questions, please do not hesitate to
call me at [number omitted].

 

Sincerely,

 

/s/ Bob Tieken

 

Bob Tieken

 

Chief Executive Officer

 

 

Enclosures: 1 copy of offer letter

 

Accepted and Agreed to this 7th day of November, 2007

 

/s/ James Bresingham

 

James Bresingham

 

 

--------------------------------------------------------------------------------